DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11,394,442 Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-34 of U.S. Patent No. 11,394,442  contain(s) every element of claims 1-30 of the instant application and as such anticipate(s) claim(s) 1-30 of the instant application.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6-14,16-20,22-27,29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yum et al. (US Application 2018/033172, hereinafter Yum).
Regarding claims 1, 9, 17, 25, Yum discloses a method, an apparatus, and anon-transitory computer-readable medium storing code for wireless communication (figs. 6-11), comprising: 
 a processor (11,21), memory (12,22) in electronic communication with the processor and instructions stored in the memory and executable by the processor to cause the apparatus to
  receiving an uplink grant for an uplink data transmission, the uplink grant comprising an aperiodic channel state information (CSI) report trigger for an aperiodic CSI report and an index, wherein a first set of indexed timing offsets are associated with timing offsets between reception of uplink grants and corresponding uplink data transmissions, (Abstract, [0038], [0123]-[0128], and [0151]-[0156], which recites an aperiodic CSI report and index associated with timing offsets as claimed by the instant application);  
determining a timing offset between reception of the uplink grant and the aperiodic CSI report trigger and transmission of both the uplink data transmission and the aperiodic CSI report based at least in part on the first set of indexed timing offsets and the index(Abstract, [0038], [0123]-[0128], and [0151]-[0156], which recites an aperiodic CSI report and index associated with timing offsets as claimed by the instant application);   and  transmitting the uplink data transmission and the aperiodic CSI report according to the timing offset(Abstract, [0038], [0123]-[0128], and [0151]-[0156], which recites the transmission of the uplink data and the aperiodic CASI as shown on fig 10, step S1030).  

Regarding claims 2, 10, 18, 26, Yum discloses the apparatus of claim 1, wherein: a second set of indexed timing offsets are associated with timing offsets between reception of aperiodic CSI report triggers and corresponding aperiodic CSI report transmissions (Fig. 9, [0029], [0125], [0151]- [0156]).  
Regarding claims 3,11, 19, 27, Yum discloses the apparatus of claim 2, wherein the instructions are further executable by the processor to cause the apparatus to: receive a configuration message comprising the second set of indexed timing offsets (Fig. 9, [0029], [0125], [0151]- [0156]).  
Regarding claims 4, 12, 20, 29, Yum discloses the apparatus of claim 3, wherein the instructions to receive the configuration message are executable by the processor to cause the apparatus to: receive a radio resource control information element comprising the second set of indexed timing offsets (Fig. 9, [0029], [0125], [0151]- [0156]).  
Regarding claims 6, 13, 22, Yum discloses the apparatus of claim 1, wherein the instructions are further executable by the processor to cause the apparatus to: receive a configuration message comprising the first set of indexed timing offsets (Fig. 9, [0029], [0125], [0151]- [0156]).  
Regarding claims 7, 14, 23, Yum discloses the apparatus of claim 6, wherein the instructions to receive the configuration message are executable by the processor to cause the apparatus to: receive a radio resource control information element comprising the first set of indexed timing offsets (Fig. 9, [0029], [0125], [0151]- [0156]).  
Regarding claims 8,16, 24, 29, Yum discloses the apparatus of claims 1, wherein the uplink grant comprising a downlink control information message (Abstract, [0038], [0123]- [0128], and [0151]- [0156]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yum et al. (US Application 2019/0140723).
Nogami et al. 9US Application 2018/0048447).
Lee et al. (US Application 2014/0079149).
Chung et al. (US Application 2009/0190528).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461